Citation Nr: 0104881	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-00 144A	)	DATE
	)
	)


THE ISSUE

Whether an April 3, 1997, decision of the Board of Veterans' 
Appeals should be revised or reversed on the grounds of clear 
and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
January 1946.  

In January 1999, a Motion for Revision based on clear and 
unmistakable error of the Board of Veterans' Appeals (Board) 
decision dated on April 3, 1997, regarding the issue of 
entitlement to an effective date prior to March 30, 1990, for 
service connection for residuals of a left hip injury, with 
left total hip replacement, was received.  


FINDINGS OF FACT

1.  An effective date prior to March 30, 1990, for service 
connection for residuals of a left hip injury, with left 
total hip replacement, was denied by a Board decision dated 
on April 3, 1997.

2.  The April 3, 1997, decision by the Board that denied the 
veteran's claim of entitlement to an effective date prior to 
March 30, 1990, for service connection for residuals of a 
left hip injury, with left total hip replacement, was 
supported by the evidence on file at that time and the 
prevailing legal authority.


CONCLUSION OF LAW

The April 3, 1997 decision by the Board, which denied the 
claim of entitlement to an effective date prior to March 30, 
1990, for service connection for residuals of a left hip 
injury, with left total hip replacement, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2000); 
38 C.F.R. § 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

A claim of entitlement to service connection for a left hip 
disorder was originally received by the Department of 
Veterans Affairs (hereinafter VA) Regional Office in 
Philadelphia, Pennsylvania (hereinafter RO) in December 1949.  
By a rating decision dated in March 1950, this claim was 
denied based on the finding that a left hip disorder was not 
shown by the evidence of record.  The veteran was notified of 
this decision in March 1950, and it was not appealed.  
Thereafter, a rating decision dated in September 1950, found 
the veteran's complaints were due to "old healed Perthe's 
disease," and there was no evidence that this 
"developmental condition" was aggravated by the veteran's 
period of service.  The veteran was notified of this decision 
in October 1950, and it was not appealed.   

In July 1977, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a left hip disorder.  
A rating decision dated in July 1977, denied the veteran's 
claim on the basis that new and material evidence had not 
been submitted.  A rating decision dated in November 1977, 
confirmed and continued this decision.  The veteran was 
notified of these decisions and they were not appealed.  

In October 1984, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a left hip 
disorder.  An unappealed rating decision dated in December 
1984, found that new and material evidence had not been 
submitted to reopen the veteran's claim as the additional 
evidence submitted was either duplicative or cumulative of 
evidence previously considered.  The appellant was notified 
of this decision in January 1985, but an appeal was not 
perfected.

On March 30, 1990, a letter was received by the RO from the 
veteran's senator, with correspondence from the veteran 
attached, that sought to reopen the previously denied claim 
of entitlement to service connection for residuals of a left 
hip injury.  A Board decision dated in June 1993, granted the 
veteran's claim of entitlement to service connection for a 
left hip disorder, and found that the rating decision dated 
March 6, 1950, was not clearly and unmistakably erroneous in 
denying service connection for a left hip disorder.  A rating 
decision dated in September 1993, implemented the award of 
service connection for a left hip injury, with a total hip 
replacement, effective April 6, 1990.  A notice of 
disagreement to the effective date of the award of service 
connection for the veteran's left hip disorder was received 
in December 1993.  Thereafter, following a review by the 
Compensation and Pension Service, a rating decision dated in 
June 1995, found that the correct effective date for the 
grant of service connection for a left hip disorder was March 
30, 1990.  The veteran perfected his appeal as to the 
effective date for the grant of service connection for a left 
hip disorder.  By a decision dated April 3, 1997, the Board 
denied the veteran's claim of entitlement to an effective 
date prior to March 30, 1990, for service connection for 
residuals of a left hip injury, with left total hip 
replacement.  

In July 1997, the Board's Senior Deputy Vice Chairman, by 
direction of the Chairman of the Board, denied a motion for 
reconsideration of the April 1997 decision.  In March 1999, 
the United States Court of Appeals for Veterans Claims 
(Court) dismissed the appeal of the July 1997 denial for 
failure to file a timely notice of appeal.

Factual Background

The veteran's service entrance examination dated in March 
1943, was negative for a hip disorder.  Subsequent service 
medical records are negative for left hip complaints, a left 
hip injury, or any residuals thereto.  The veteran's service 
separation examination dated in January 1946, found no 
musculoskeletal abnormalities.  Subsequent to service 
discharge, a VA x-ray of the left hip dated in December 1949, 
showed a widening of the head of the femur and "possibly" 
minimal narrowing of the superior portion of the hip joint.  
There was minimal marginal osteo-sclerosis of the superior 
portion of the left acetabulum.  The radiologist noted that 
the changes appeared old in nature.  The impression was that 
the changes in the left hip were consistent with the clinical 
impression of old, healed Perthes disease.  

Lay statements received in January 1950, from the veteran's 
family report that the veteran did not have problems with his 
left hip prior to service entrance, and began to limp after 
military service.  Private medical reports from C. Dixon, 
M.D., dated in 1949 and 1950, indicate that he began treating 
the veteran for pain from his left knee to his hip in 1948.  
Dr. Dixon was unable to provide a definite diagnosis, but was 
of the impression that there was nerve pathology.  A 
statement from a fellow soldier received in August 1950, 
reported that he served in the same platoon with the veteran.  
He reported that the veteran fell off a rock crusher while in 
service and injured his back.

In a VA examination report received in June 1950, the 
appellant reported a three year history of left hip and knee 
pain.  He denied a history of any left leg injury, but he did 
disclose a history of falling off of a rock crusher and 
injuring his back while in the service.

A VA hospital report dated in September 1950, indicated that 
the veteran was admitted for the treatment of Coxa Vara 
deformity of the left hip, secondary to symptomatic, 
congenital Perthes disease.  The veteran stated that he had 
experienced pain in the left hip and knee joint since 1945, 
when he fell off a rock crusher.  He stated that the pain had 
increased, and now was sharp and intermittent.  Examination 
revealed lordosis due to increase in pelvic inclination, 
tenderness over the lumbosacral joint, and restriction of 
external rotation of the left hip.  X-rays of the left hip 
and pelvis showed findings consistent with Legg-Perthes 
disease.  The diagnoses included left hip joint residuals of 
Legg-Perthes disease.  

In November 1954, the veteran was examined by a VA RO 
physician and at that time the appellant reported first 
having left hip symptoms in 1947.  Physical examination 
resulted in a diagnosis of questionable left hip disease.

Private medical records dated in 1970, report left hip pain, 
with a history of Legg-Perthes disease.  It was noted that 
the symptoms first appeared in 1946.  Osteoarthritis of the 
left hip was found.  Private medical records disclose that 
the veteran underwent a total left hip replacement in 1975, 
due to osteoarthritis of the left hip.  It was noted that he 
possibly had an old slipped capital femoral epiphysis.  A 
private medical report dated in January 1977, reported that 
the veteran had degenerative arthritis of longstanding, that 
was "perhaps even related to a childhood condition of the 
hip."  It was noted that the left hip condition "antedated 
his accident" in 1975.  The examiner commented that "this" 
was not the primary factor that resulted in the hip 
replacement, as the hip replacement would have been necessary 
at "some point in time," due to the severe degenerative 
"situation."  

VA treatment records dated from 1982 to 1984 reveal continued 
complaints of left hip pain.  It was noted in 1984, that the 
veteran had previously had two total hip replacements, the 
last one being in 1976.  It was further noted that the left 
hip pain was due to loosening of the hip replacement and a 
long leg brace was fitted.  A statement dated in March 1985, 
and received in November 1991, from W. Hodge, M.D., stated 
that he would not be able to provide an opinion of the 
etiology of the veteran's hip disorder without reviewing the 
x-rays of his left hip prior to the hip replacement.   

A statement from F. Binkley, M.D., dated in June 1990, also 
received in November 1991, indicated that a diagnosis of 
Legg-Perthes disease, "in an adult from X-ray evidence 
alone, without confirmatory history, is only presumptive, as 
many other conditions can emulate the X-ray finding."  Dr. 
Binkley further noted that if there was no evidence of 
Legg-Perthes disease as a child, there was the possibility of 
a past trauma.  

In a statement from Dr. Hodge dated in August 1990, again 
received in November 1991, it was noted that it was 
"unlikely that [the veteran] had the diagnosis of Legg 
Perthes Disease if [he] had no symptoms as a child since this 
is a fairly significant disease of childhood. . . ."  
Dr. Binkley noted in a statement dated in November 1990, 
received in November 1991, that the x-ray changes secondary 
to Legg-Perthes disease and trauma "may be very similar." 

A statement from Dr. Binkley, dated in January 1991, reported 
that the veteran's hip condition was due to trauma, incurred 
at the time of the fall in service, and was not due to 
childhood Legg-Perthes disease.  Dr. Hodge stated in May 
1991, that there was a causal relationship of the veteran's 
"severe injury" in service to the destruction of his left 
hip joint.

In April 1992, a Board medical advisor stated that he 
concurred 

with the opinion that trauma, such as one 
might expect to occur from a fall, can 
cause subchondral bone damage, which can 
lead to the changes that were described 
on the 1949 X-ray films.  I further think 
that such trauma can cause subchondral 
bone change in a femoral head that had 
previous changes from Legge-Perthe's 
disease. . . . 

In my opinion, if one can accept that the 
hip was, in fact, injured in the fall in 
1945, there is a medically plausible 
basis to conclude that the X-ray changes 
described in 1949 cannot be etiologically 
separated from such an event.

VA medical records from 1990 to 1992, show continued 
complaints of left hip pain.  A VA examination conducted in 
August 1993, assessed a history of a remote hip injury, with 
a possible post traumatic osteoarthropathy, status post three 
total hip replacements.   

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000); see also 38 C.F.R. § 3.303(a) 
(1996).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (2000); see also 38 C.F.R. § 3.303(a) 
(1996).  

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2000); see also 3.304(b) (1996).  
Only such conditions as are recorded in enlistment 
examination reports are to be considered as "noted," and a 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a "notation" of 
such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (2000); see also 38 C.F.R. § 3.306 
(1996).  That presumption can be rebutted only by clear and 
unmistakable evidence demonstrating that the increase in 
severity was due to the natural progress of the disorder.  38 
C.F.R. § 3.306(b); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).  Congenital or developmental defects are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303 (2000); see also 38 C.F.R. § 3.303 (1996).

In the instant claim, the veteran contends that the Board 
decision dated in April 1997, was clearly and unmistakably 
erroneous.  A prior Board decision, is final and binding, but 
is reversible if there is clear and unmistakable error.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411 (2000).  The Court 
has held that if a veteran wishes to raise clear and 
unmistakable error, there must be some degree of specificity 
as to the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993). 

Clear and unmistakable error is a very specific and rare 
kind of error.  38 C.F.R. § 20.1403.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  

The Board decision dated in April 1997 denied the veteran's 
claim of entitlement to an effective date prior to March 30, 
1990, for service connection for residuals of a left hip 
injury, with left total hip replacement, finding 

1.  The veteran's claim of entitlement to 
service connection for residuals of a 
left hip injury was denied by the RO in 
unappealed rating decisions dated in 
March 1950 and thereafter.

2.  On March 30, 1990, a letter was 
received by the RO from the veteran's 
senator, which constituted an informal 
claim seeking to reopen the previously 
denied claims of entitlement to service 
connection for residuals of a left hip 
injury.

3.  The claim was thereafter reopened and 
allowed on the basis of new and material 
evidence.

4.  In June 1993, the Board found no 
clear and unmistakable error in the RO's 
March 1950 denial.

The veteran contends that the Board decision dated in April 
1997, was clearly and unmistakably erroneous in the 
interpretation of 38 C.F.R. § 3.157(b)(1)(2) (1996).  It is 
alleged that  

when this veteran reported to a VA 
hospital for an examination (9-12-50) 
and reported "Before I could work a 
whole day, and now I can't" an inferred 
claim for unemployability was made.  In 
[Romeo v. Brown, 5 Vet. App.] 388, 396 
(1993), the [United States Court of 
Appeals for Veterans Claims] determined 
that where there was evidence in the 
claims file, that the veteran could not 
engage in gainful employment, there was 
an inferred claim for individual 
unemployability, and the Board should 
have considered whether the veteran was 
entitled to a total disability rating 
based on individual unemployability.  
Also, the Court reasons (sic) that the 
VA was required to, but did not forward 
to the veteran [an] individual 
unemployability application form - the 
one year filing period for such 
application did not begin to run.  Thus, 
as a matter of law the 9-12-50 date 
should be the effective date for service 
connection, to include individual 
unemployability.

The Board finds this argument to be specious and without 
merit.  Initially, the issue of entitlement to service 
connection for a nonspecified disorder is not inferred from a 
claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  
Additionally, the issue of entitlement to service connection 
for a left hip disorder was adjudicated and denied by an 
unappealed rating decision dated on September 29, 1950, 
thereby addressing this issue.  The issue of entitlement to a 
total rating for compensation purposes based upon individual 
unemployability was not the subject of either the September 
1950 decision or the April 1997 Board decision, that issue 
has no bearing on the effective date of service connection 
for a left hip disorder, and therefore, does not constitute 
clear and unmistakable error.  See 38 C.F.R. § 20.1403(d)(3); 
see also Russell v. Principi, 3 Vet. App. 310 (1992).

In Damrel v. Brown, 6 Vet. App. 242 (1994) (citing Russell at 
313-4), the Court established a three-prong test to establish 
a claim of clear and unmistakable error:

(1) '[E]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied,' 
(2) the error must be 'undebatable' and the sort 'which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made,' and, (3) a 
determination that there was [clear and unmistakable 
error] must be based on the record and law that existed 
at the time of the prior adjudication in question.

Id. at 245.  The Board decision of April 3, 1997, which 
denied entitlement to an effective date prior to March 30, 
1990, for service connection for residuals of a left hip 
injury, with left total hip replacement, was based on the 
correct facts as they were known at that time.  The decision 
shows that the Board considered all of the evidence which was 
of record at that time and its decision was reasonably 
supported by the evidence then of record.  The evidence 
showed that in an unappealed March 1950 rating decision, the 
RO denied service connection for residuals of a left hip 
injury.  The veteran's subsequent attempts seeking to reopen 
his claim for entitlement to service connection for a left 
hip disorder were denied by the RO in November 1977 and 
December 1984.  These determinations thus became final.  38 
C.F.R. § 3.104 (1996).  Additionally, in a decision dated in 
June 1993, the Board specifically considered whether the 
veteran's claim that the March 6, 1950, rating decision 
originally denying service connection for a left hip disorder 
was clearly and unmistakably in error.  The Board found that 
the 1950 rating decision was consistent with and supported by 
the evidence then of record and concluded that clear and 
unmistakable error in this rating decision did not exist.  
Accordingly, that decision is also final unless 
reconsideration is ordered.  38 U.S.C.A. § 7103(a).  

The April 3, 1997 decision by the Board was in accordance 
with the applicable law and regulations.  The effective date 
of an award of a claim reopened after a final disallowance 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q) (1996).  The Board in its 
April 1997 decision, found that the letter received from the 
veteran's congressman received by the VA on March 30, 1990, 
was an informal claim seeking to reopen the issue of 
entitlement to service connection for residuals of a left hip 
injury, with left total hip replacement.  38 C.F.R. § 3.155 
(1996).  

In addition, the date of receipt of evidence from a private 
physician or layman will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(1)(2) (1996).  A review of the claims file reveals 
that the first indication following the final rating action 
in December 1984, that the veteran was seeking to further 
reopen his claim for entitlement to service connection for a 
left hip injury was the correspondence received from the 
veteran's senator on March 30, 1990, which was the basis for 
the assignment of the effective date.  There is nothing in 
the record, earlier than March 30, 1990, that may be 
construed as a formal or informal claim attempting to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a left hip injury.

Consequently, reasonable minds can only conclude that the 
effective date of the grant of service connection for 
residuals of a left hip disorder with left hip total hip 
replacement cannot be earlier than March 30, 1990.  
Therefore, the Board decision dated April 3, 1997, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 
C.F.R. §§ 20.1400-20.1411.



ORDER

The Board decision of April 3, 1997, which denied an 
effective date prior to March 30, 1990, for service 
connection for residuals of a left hip injury, with left 
total hip replacement, does not contain clear and 
unmistakable error.  The claim is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


